Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s response filed 9/16/2021 has been entered.

Status of claims
Claims 1-8 had/have been canceled.
Claims 9-11 have been amended.
In summary, claims 9-11 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The 112(b) rejection is withdrawn in view of amendment and cancelation of claims. 
The 112(a) rejection for lacking written description is withdrawn in view of amendment and cancelation of claims. 
The 102 rejection is withdrawn because the rejected claims have been canceled by applicant. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 7/7/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 9/16/2021 have been fully considered but are not deemed fully persuasive.

Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sleno et al (Investigating the in vitro metabolism of fipexide: characterization of reactive metabolites using liquid chromatography/mass spectrometry.  Rapid Commun. Mass Spectrom. 21: 2301–2311, 2007), in view of Clarke et al (Agrobacterium tumefaciens-mediated transformation of poinsettia, Euphorbia pulcherrima, with virus-derived hairpin RNA constructs confers resistance to Poinsettia mosaic virus. Plant Cell Rep 27:1027–1038, 2008), Moura et al (INDUCTION OF SOMATIC EMBRYOGENESIS IN IMMATURE SEEDS OF GUAVA TREE cv. PALUMA. Rev. Bras. Frutic, Jaboticabal - SP, v. 31, n. 2, p. 507-511, 2009), and Liu et al (Stimulation of Adventitious Rooting in Cuttings of Four Herbaceous Species by Piperazine. Annals of Botany. 75:119-125, 1995). 
1-piperonylpiperazine or a salt thereof, and 4-chlorophenoxyacetic acid or a salt thereof, inducing callus formation, and growing the callus.  
Claim 11 is drawn to method for producing a transformant comprising bringing a plant, a plant cell, a piece of plant tissue, or a plant seed into contact with 1-piperonylpiperazine or a salt thereof, and 4-chlorophenoxyacetic acid or a salt thereof in a medium containing 1-piperonylpiperazine or a salt thereof, and 4-chlorophenoxyacetic acid or a salt thereof, producing a callus, and differentiating the callus to obtain a transformant, wherein the callus is prepared from a plant cell in which a gene is introduced, or the method further comprises introducing a gene into the callus.

According to https://pubchem.ncbi.nlm.nih.gov/compound/1-Piperonylpiperazine,
1-Piperonylpiperazine (32231-06-4) is also called 1-(3,4-Methylenedioxybenzyl) piperazine (MDBP), 1-(Benzo[d][1,3]dioxol-5-ylmethyl) piperazine, and 1-(1,3-Benzodioxol-5-ylmethyl) piperazine.
Sleno et al teach that 1-(3,4-Methylenedioxybenzyl) piperazine (MDBP) is one of the known designer drugs and that 4-chlorophenoxyacetic acid (4-CPA) is one of the known substances used as plant growth regulators (p2301, left col, 1st para, right col, 1st para). 
Thus, the structures of both 1-piperonylpiperazine and 4-CPA had been taught in prior art.  
In addition, Sleno et al teach that Fipexide is extensively metabolized by hydrolysis to form MDBP (1-Piperonylpiperazine) and 4-chlorophenoxyacetic acid in an incubation (4-CPA) (p2301, left col, 1st para; p2302, figure 1). 
Thus, Sleno et al teach the combination of 1-piperonylpiperazine and 4-CPA.  


In prior art, 4-CPA is a well-known and proven callus inducing agent.  For example, Clarke et al teach using 4-Chlorophenoxy acetic acid (CPA, p1027, right col, Abbreviations) in a callus induction medium to contact plant tissue to induce callus formation, and grow/differentiate the callus/calli (induced by c-CPA) to shoot and root, and demonstrated success (p1028, right col, last para; p1029, left col, 1st para).  
Clarke et al continue to teach transform the explant differentiated from the callus to make transgenic plant (p1030, left col, 2nd para; right col, 1st and 2nd para). The transgenic plant was successfully made (p1031, whole page).   

Clarke et al teach all the steps of claims 9-11, except do not teach using the combination of 4-CPA and 1-piperonylpiperazine in above method. 
Clarke et al however teach using 4-CPA in a medium with other compounds to induce callus formation and demonstrated success (p1029, left col, 1st para, table 1).  
As support to Clarke et al, Moura et al teach that CPA is a growth regulator in plant (as Sleno et al teach) (p510, table 1), and teach a method of using CPA (by itself in a medium) to contact plant cells and successfully produce embryogenic callus (page 507, abstract; page 509, left col, 3rd and 4th para, page 510, figure 1), and grow and regenerate the callus (page 509, left col, last para, right col, 1st para), teaching claims 5-7.  Moura et al continue to teach that treatment with CPA is more successful than that with 2, 4-D in producing embryogenic callus (page 9, right col, 3rd para).   
Thus, 4-CPA is sufficient for callus formation by itself or in a combination with other compounds.  


Liu et al teach using piperazine and derivatives of piperazine in plant culture to promote tissue (root) growth (p119, abstract).   

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Sleno et al teach the structure of each of 1-piperonylpiperazine and 4-CPA, and the combination of 1-piperonylpiperazine and 4-CPA (produced together as a combination), and teach 4-CPA as a plant growth regulator.  
Clarke et al and Moura et al teach and demonstrated using 4-CPA for callus formation, in combination with other compounds or by itself.  
Liu et al teach using derivatives of piperazine (1-piperonylpiperazine) in plant culture to promote tissue growth.   
One ordinary skill in the art would have recognized the function of 4-CPA as a proven callus inducing agent by itself or in combination with other compounds as taught by Clarke et al and Moura et al, and been motivated to use 4-CPA by itself or in combination with other compounds including derivatives of piperazine including 1-piperonylpiperazine that is produced together with 4-CPA as a combination (known technique and method) for callus induction, to achieve the same expected success as Clarke et al and Moura et al did.   
The expectation would have been high, because 4-CPA alone or in combination with other compounds would achieve such success as demonstrated by Clarke et al and Moura et al.  Liu et al teach 
Therefore, the invention would have been obvious to one ordinary skill in the art.  
In addition, the specification demonstrated that 1-piperonylpiperazine (PPZ), did not induce callus formation from Arabidopsis seeds (figure 4, upper, far right).  If the combination of 4-CPA and 1-piperonylpiperazine produced additive or synergistic effect in callus induction, such effect would have to be claimed and supported by specification. 

	
Response to Arguments
The 112(b) rejection is withdrawn in view of amendment and cancelation of claims. 
The 112(a) rejection for lacking written description is withdrawn in view of amendment and cancelation of claims. 
The 102 rejection is withdrawn because the rejected claims have been canceled by applicant. 

Rejections Under 35 U.S.C. & 103 
Applicant argues that the cited references do not teach or suggest using 1-piperonylpiperazine to induce callus formation, and provide the skilled artisan with a reason to use 1-piperonylpiperazine in combination with 4-CPA as an agent for inducing callus formation. 
Particularly, applicant argues that the references do not provide with the skilled 
artisan with a reason to expect that the claimed combination of 4-CPA and 1-piperonylpiperazine 
synergistic effect in terms of accelerating callus induction.  Applicant argues that Example-5- Atty. Dkt. No. 081356-05861 of the specification teaches that when a plant was treated with 1-piperonylpiperazine alone, callus induction activity was not observed, and that when the hypocotyl of Arabidopsis was treated with both 4-chlorophenoxyacetic acid and 1- piperonylpiperazine, the callus growth rate was remarkably faster compared to a plant that was treated with 4-chlorophenoxyacetic acid alone. Thus, the instant specification demonstrates that treatment with the combination of 4-CPA and 1-piperonylpiperazine accelerates callus induction in plant cells compared to 4-CPA alone.  
	The arguments are fully considered but not deemed persuasive.  
If any reference teaches using the combination to induce callus formation, 102 rejection would have been made. 
Please note that “the claimed combination of 4-CPA and 1-piperonylpiperazine would have a synergistic effect in terms of accelerating callus induction”, or, the claimed combination of 4-CPA and 1-piperonylpiperazine was more effective than 4-CPA alone, is not a claim limitation.  As analyzed previously and instantly be examiner, If the combination of 4-CPA and 1-piperonylpiperazine produced additive or synergistic effect in callus induction, such effect would have to be claimed and supported by specification.  
MPEP 2141 (111) teaches that the prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, and the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld. 


Conclusion 
Claims 9-11 are rejected.   


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/Ashley K Buran/Primary Examiner, Art Unit 1662